Exhibit 10.1


SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS
 
This Separation Agreement and General Release of Claims ("Agreement") is entered
into by and between Marc H. Nussbaum ("Executive"), and Lantronix, Inc., a
Delaware corporation ("Company"), and is intended by the parties hereto to
resolve and conclude any and all issues arising out of Executive's employment or
the termination of such employment.
 
R E C I T A L S :
 
WHEREAS, Executive has been employed by the Company as its President, Chief
Executive Officer; and
 
WHEREAS, the parties now mutually desire to terminate their employment
relationship on the terms set forth herein.
 
A G R E E M E N T :
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the recitals set forth above, which are incorporated herein by
reference, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound,
the parties hereto agree as follows:
 
1.  Separation of Employment. Executive's employment shall end effective
September 24, 2007 (the "Separation Date"). On the Separation Date, Executive
will be paid his final paycheck, including any accrued but unused vacation
through the Separation Date. In addition, Executive will be reimbursed for all
outstanding customary business expenses incurred through the Separation Date.
Executive shall submit a business expense report to the Company within sixty
(60) days of the Separation Date and the Company will issue a reimbursement
check within seven (7) business days of receipt thereof. In the event that after
the 60-day period, Executive discovers any additional charges on Executive's
American Express card that have been made by any employee, director or agent of
the Company, on the Company's behalf, and that have not previously been
reimbursed by the Company, Executive shall promptly submit a request for
reimbursement to the Company, which shall be approved and paid to Executive
within seven (7) business days of receipt thereof.
 
2.  Severance Payments. Provided the occurrence of the "Effective Date" of this
Agreement (as defined below in Paragraph 16), and Executive's compliance with
the terms and conditions set forth in the Agreement, Executive shall be eligible
for the following:
 
2.1.  Separation Pay. Payment of $435,000, less legally required withholdings
and deductions ("Separation Pay"). The Separation Pay shall be paid to Executive
in equal installments on the Company's normal payroll dates during the period
between the Effective Date and September 15, 2008. The Company, in its sole
discretion, may accelerate any installment payment of the Separation Pay or pay
it (or a portion of it) in a lump sum;
 
2.2.  COBRA Pay. Provided Executive timely elects COBRA health-care continuation
coverage, and notifies Company of same (including the amount of the monthly
COBRA premium), the Company will pay the cost of Executive's COBRA premiums
through the first to occur of (i) eighteen (18) months following the Separation
Date, and (ii) Executive's eligibility for health insurance coverage pursuant to
another employer's plan, in the same amount as if Executive had remained an
active employee of the Company. All amounts paid on Executive's behalf towards
COBRA premiums will be reported to Executive as income on a Form 1099 and
Executive agrees to be responsible for the payment of Executive's income taxes
based on the receipt thereof. Executive agrees to notify the Company within ten
(10) days of Executive's receipt of health-care insurance coverage from another
employer which would trigger (ii) immediately above;
 
1

--------------------------------------------------------------------------------


 
2.3.  Car Payment. Payment of $13,500, less legally required withholdings and
deductions, representing the amount the Company would have paid on behalf of
Executive for executive automobile benefits had Executive remained employed for
the eighteen (18) month period following the Separation Date ("Car Payment").
The Car Payment shall be paid to Executive in equal installments on the
Company's normal payroll dates during the period between the Effective Date and
September 15, 2008. The Company, in its sole discretion, may accelerate any
installment payment of the Car Payment or pay it (or a portion of it) in a lump
sum;
 
2.4.  Options. The right to exercise any and all stock options that were granted
to Executive and vested as of the Separation Date. Subject to the provisions of
the Company's stock option plan(s) and the agreements pursuant to which the
options were granted (each of which is incorporated herein by reference),
Executive shall have until the earlier of the following three dates to exercise
each of Executive's vested options: (i) twenty-four (24) months after the
Separation Date; (ii) for each option, the latest date on which such option
could have expired by its original terms under any circumstances; or (iii) for
each option, ten (10) years after the original grant date of such option.
Notwithstanding anything to contrary contained in this Agreement or the
Company's stock option plan(s) and the agreements pursuant to which the options
were granted, the parties hereto agree that Executive shall cease to be a
"Service Provider" (as defined in the Company's 2000 Stock Plan (the "Plan")) as
of the Separation Date and all of Executive's unvested stock options as of the
Separation Date shall automatically terminate and revert to the Plan. Attached
hereto as Exhibit "A" is a complete schedule of Executive's vested stock options
under all Company stock option plans as of the date of this Agreement; and
 
2.5.  Bonus. A pro-rated portion of any bonus, less legally required
withholdings and deductions, that Executive would have been entitled to, if any,
under the Team Incentive Plan for fiscal year July 1, 2007, through June 30,
2008, had Executive remained employed through the time of payout ("Bonus Pay").
The pro-rata calculation shall be based on the portion of that fiscal year
period that Executive was actively employed by the Company. The Bonus Pay shall
be paid to Executive in accordance with the Company's regular bonus payment
schedule, but in no event later than September 15, 2008.
 
3.  Health Insurance Benefits. Executive's health insurance benefits will
continue through September 30, 2007, after which it will be necessary for
Executive to convert or continue such plans and coverage at his sole option,
cost and expense, except as specifically provided in Paragraph 2.2 above. The
Company, or its third party administrator, will provide Executive with the
notice and election forms required by the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended, and any applicable state law.
 
2

--------------------------------------------------------------------------------


 
4.  The Company's Obligations Under This Agreement. The benefits set forth in
Paragraphs 1 and 2 constitute the sole obligations of the Company to Executive
under this Agreement and are in lieu of any damages or other compensation that
Executive may claim under other Company policies or otherwise, except for
Executive's base salary which has been earned up to the Separation Date,
compensation for any accrued and unused vacation up to the Separation Date,
reimbursement for business expenses incurred up to the Separation Date (in
accordance with the customary policies of the Company), and any benefits that
the Company is required to provide to Executive after the Separation Date under
COBRA or pursuant to any ERISA plan(s) of the Company. The benefits provided in
this Agreement are in substitution for any severance or termination benefits
otherwise available under Company policies of general application. The benefits
provided in this Agreement shall not be reduced by any compensation or benefits
received by Executive from any subsequent employer or any other third party.
 
5.  Confidential Information and Non-Solicitation of Employees.
 
5.1.  Confidentiality Obligations. Executive acknowledges and agrees that he
shall continue to be bound by and comply with each and every term and condition
of the Company's Employment, Confidential Information and Invention Assignment
Agreement ("Confidentiality Agreement"), which is specifically incorporated
herein by reference, and any other proprietary or confidentiality agreement(s)
between Executive and the Company. In the event any provision of the
Confidentiality Agreement conflicts with any provision in this Agreement, the
latter shall control. Further, Executive shall have no obligation to complete
Exhibit "C" to the Confidentiality Agreement or, following the Separation Date,
to further comply with the Conflict of Interest Guidelines identified in Exhibit
"D" thereto.
 
5.2.  Non-Solicitation Obligations. Executive further agrees that for a period
of one (1) year following the Separation Date, he will not, either directly or
indirectly, or either on his own behalf or on behalf of any other person,
recruit or solicit for hire any individual (regularly scheduled for 40 hours or
more a week) who is then employed by the Company.
 
5.3.  Restrictions Reasonable. Executive acknowledges and agrees that the
restrictions contained in this Paragraph 5 are reasonable and appropriate.
Executive further acknowledges and agrees that the restrictions contained in
this Paragraph 5 will not preclude him from engaging in any trade, business or
profession that he is qualified to engage in.
 
6.  Release of Claims.
 
6.1.  General Release of All Known and Unknown Claims. Except for the Company's
obligations as provided in this Agreement, Executive hereby forever waives,
releases, acquits, relieves and discharges the Company, and each of its parent
corporations, subsidiaries, divisions, or affiliated corporations, organizations
or entities and each and all of their predecessors, successors, heirs, assigns,
officers, employees, directors, shareholders, owners, representatives,
consultants, insurers, insurance companies, attorneys and agents, whether
previously or hereinafter affiliated in any manner (collectively, the "Released
Parties"), from any and all claims, rights, actions, complaints, demands, causes
of action, charges of discrimination, retaliation or harassment, wage claims,
whistleblower claims, obligations, promises, contracts, agreements,
controversies, suits, debts, expenses, damages, attorneys' fees, costs and
liabilities of any nature whatsoever, whether or not now known, suspected,
claimed, matured or unmatured, which Executive ever had, now has, or may claim
 
3

--------------------------------------------------------------------------------


 
to have from the beginning of time to the moment he signs this Agreement against
the Released Parties (whether directly or indirectly), or any of them, by reason
of any act, event or omission concerning any matter, cause or thing, including,
without limiting the generality of the foregoing, any claims related to or
arising out of (i) Executive's employment with any of the Released Parties or
the cessation of that employment; (ii) any common law or statutory torts; (iii)
any federal, state or governmental constitution, statute, regulation or
ordinance, including, without limitation, Title VII of the Civil Rights Act of
1964, the California Constitution, the California Fair Employment and Housing
Act, the California Labor Code, the California Insurance Code, the California
Business and Professions Code, the California Family Rights Act, the Family and
Medical Leave Act, the Age Discrimination in Employment Act, the Employee
Retirement Income Security Act, the Equal Pay Act, the Americans With
Disabilities Act and the Sarbanes-Oxley Act of 2002; and/or (iv) any agreement
or covenant, oral or written, express or implied, between Executive and any of
the Released Parties; provided, however, that the foregoing release is not
intended to, and does not, release the Released Parties from any legal
obligation they may otherwise have to indemnify Executive against third party
claims that may be filed against him for conduct undertaken by him during the
course and scope of his employment with the Company or to any rights which, as a
matter of law, cannot be waived. Notwithstanding the foregoing, this release is
not intended in any way to waive any rights Executive may have against the
Company solely in his capacity as a shareholder of the Company;
 
6.2.  Waiver of Unknown Claims. Executive expressly agrees to waive and
relinquish all rights and benefits he may have under Section 1542 of the
California Civil Code which reads as follows:


"§ 1542. [Certain claims not affected by general release.] A general release
does not extend to claims which the creditor does not know or suspect to exist
in his OR HER favor at the time of executing the release, which if known by him
OR HER must have materially affected his OR HER settlement with the debtor."
 
6.3.  Agreement Effective Notwithstanding Subsequent Discovery of Different
Facts. The parties hereto acknowledge that they may discover hereafter facts
different from or in addition to those they now know or believe to be true with
respect to the claims, demands, causes of action, obligations, damages and
liabilities of any nature whatsoever that are the subject of the release set
forth in Paragraph 6 of this Agreement, and they each expressly agree to assume
the risk of the possible discovery of additional or different facts, and agree
that this Agreement shall be and remain effective in all respects regardless of
such additional or different facts.
 
6.4.  No Assignment. Executive represents and warrants that he has made no
assignment, and will make no assignment, of any claim, chose in action, right of
action or any right of any kind whatsoever, embodied in any of the claims and
allegations referred to herein, and that no other person or entity of any kind
had or has any interest in any of the demands, obligations, actions, causes of
action, debts, liabilities, rights, contracts, damages, attorneys' fees, costs,
expenses, losses or claims referred to herein.
 
4

--------------------------------------------------------------------------------


 
7.  Withholding of Taxes; Tax Reporting. The Company may withhold from any
amounts payable under this Agreement all such federal, state, city and other
taxes, and may file with appropriate governmental authorities all such
information, returns or other reports with respect to the tax consequences of
any amounts payable under this Agreement, as may, in its judgment, be required
by law.
 
8.  Internal Revenue Code Section 409A. This Agreement is intended to be exempt
to the extent possible from the requirements of Internal Revenue Code Section
409A, including current and future guidance and regulations interpreting such
provisions. To the extent that any provision of this Agreement fails to satisfy
a requirement for such an exemption, the provision shall automatically be
modified in a manner that, in the good-faith opinion of the Company, brings the
provisions into compliance with such requirement while preserving as closely as
possible the original intent of the provision and this Agreement. If it is
determined by the Company that any payment under this Agreement is subject to
the requirements of Code Section 409A notwithstanding the preceding sentences,
then the provisions of the Agreement shall be automatically modified in such
manner as brings the Agreement into compliance with such requirements. In
particular, and without limiting the preceding sentence, while any stock of the
Company is or is treated as publicly traded and Executive is a "specified
employee" under Code Section 409A(a)(2)(B)(i), then any payment under this
Agreement that is treated as deferred compensation under Code Section 409A shall
be delayed until the date which is six months after the date of separation from
service (without interest or earnings).
 
9.  Assignment of Agreement. Executive may not assign this Agreement. The
Company shall be entitled to assign this Agreement to any successor in interest
to its business. The Company will obtain an assumption of this Agreement by any
successor or assign to all or substantially all of the business and/or assets of
the Company (whether direct or indirect, by acquisition, merger, consolidation
or otherwise), but the failure to obtain such assumption shall not prevent or
delay such acquisition, merger, consolidation or other transaction or relieve
the Company of its obligations under the Agreement. This Agreement shall bind
and inure to the benefit of the Company's successors and assigns, as well as
Executive's heirs, executors, administrators, and legal representatives.
 
10.  Severability. Should any portion, word, clause, phrase, sentence or
paragraph of this Agreement be declared void or unenforceable, such portion
shall be considered independent and severable from the remainder, the validity
of which shall remain unaffected.
 
11.  No Waiver. Failure to insist on compliance with any term, covenant or
condition contained in this Agreement shall not be deemed a waiver of that term,
covenant or condition, nor shall any waiver or relinquishment of any right or
power contained in this Agreement at any one time or more times be deemed a
waiver or relinquishment of any right or power at any other time or times.
 
12.  Mutual Arbitration Agreement. To the fullest extent allowed by law, any
controversy, claim or dispute between Executive and the Company (and/or any of
its affiliated, subsidiary, or related entities, owners, directors, officers,
employees, volunteers or agents) relating to or arising out of this Agreement or
Executive's employment (or the cessation thereof), will be submitted to final
and binding arbitration in Orange County, California, for determination in
accordance with the American Arbitration Association's ("AAA") Employment
Arbitration Rules as the exclusive remedy for such controversy, claim or
dispute. In any such arbitration, the parties may conduct discovery to the same
extent as would be
 
5

--------------------------------------------------------------------------------


 
 permitted in a court of law. The arbitrator shall issue a reasoned, written
decision, and shall have full authority to award all remedies which would be
available in court. The Company shall pay the arbitrator's fees and any AAA
administrative expenses. Any judgment upon the award rendered by the arbitrator
may be entered in any court having jurisdiction thereof. Possible disputes
covered by the above include (but are not limited to) unpaid wages, breach of
contract (including this Agreement), torts, violation of public policy,
discrimination, harassment, or any other employment-related claims under laws
including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Americans With Disabilities Act, the California Labor Code, the California Fair
Employment and Housing Act, the Age Discrimination in Employment Act, the
Americans with Disabilities Act, and any other statutes or laws relating to
Executive's relationship with the Company regardless of whether such dispute is
initiated by Executive or the Company. Thus, this bilateral arbitration
agreement fully applies to any and all claims that the Company may have against
Executive, including but not limited to claims for misappropriation of Company
property, disclosure of proprietary information or trade secrets, interference
with contracts, trade libel, gross negligence, or any other claim for alleged
wrongful conduct or breach of the duty of loyalty. However, claims for workers'
compensation benefits, unemployment insurance and those arising under the
National Labor Relations Act (or any other claims where mandatory arbitration is
prohibited by law) are not covered by this arbitration agreement, and such
claims may be presented to the appropriate court or government agency. BY
AGREEING TO THIS BINDING ARBITRATION PROVISION, BOTH EXECUTIVE AND THE COMPANY
GIVE UP ALL RIGHTS TO TRIAL BY JURY. This arbitration agreement is to be
construed as broadly as is permissible under applicable law.
 
13.  Counterparts. This Agreement may be executed in one or more counterparts
and the counterparts signed in the aggregate shall constitute a single, original
instrument.
 
14.  Entire Agreement. This Agreement, together with the documents referenced
herein, contains the entire integrated agreement of the parties hereto with
respect to the subject matter hereof and it supersedes any and all other
agreements, either oral or in writing, between the parties hereto with respect
to the subject matter hereof. Each party to this Agreement acknowledges that no
representations, inducements, promises or agreements, written, oral or
otherwise, have been made by any party, or anyone acting on behalf of any party,
which are not embodied herein, and that no other agreement, statement or promise
not contained in this Agreement shall be valid or binding, including but not
limited to the parties' Severance Agreement dated May 15, 2007. This Agreement
may not be modified or amended by oral agreement, but only by an agreement in
writing signed by the Chairman of the Board of the Company and Executive.
 
15.  Attorneys' Fees. In the event of any arbitration arising out of this
Agreement, the prevailing party shall be entitled to recover from the
non-prevailing party its costs and expenses (including reasonable attorneys'
fees) incurred in such arbitration.
 
6

--------------------------------------------------------------------------------


 
16.  Older Workers Benefit Protection Act Provisions. The Company advises
Executive as follows: (a) this Agreement does not waive rights or claims that
may arise after Executive executes it; (b) Executive has twenty-one (21) days to
consider this Agreement and whether he will enter into it, although he may sign
it sooner than that if he so desires; (c) Executive may revoke this Agreement at
any time within seven (7) days after executing it; and (d) Executive should
consult an attorney prior to executing this Agreement. This Agreement shall not
become effective or enforceable until after the seven (7)-day revocation period
has expired, without revocation by Executive ("Effective Date").
 
IN WITNESS WHEREOF, the undersigned have executed this Separation Agreement and
General Release of Claims on the dates set forth hereinafter.
 

Dated: September 24, 2007  /s/ Marc H.
Nussbaum                                                 MARC H. NUSSBAUM       
LANTRONIX, INC.     
Dated: September 24, 2007 
By: /s/ H.K.
Desai                                                                     
  H.K. DESAI   
Chairman of the Board of Directors 

 
 
7